Name: Commission Regulation (EC) No 1167/97 of 26 June 1997 amending Regulation (EC) No 2221/95 laying down detailed rules for the application of Council Regulation (EEC) No 386/90 as regards physical checks carried out at the time of export of agricultural products qualifying for refunds
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  trade policy;  trade
 Date Published: nan

 Avis juridique important|31997R1167Commission Regulation (EC) No 1167/97 of 26 June 1997 amending Regulation (EC) No 2221/95 laying down detailed rules for the application of Council Regulation (EEC) No 386/90 as regards physical checks carried out at the time of export of agricultural products qualifying for refunds Official Journal L 169 , 27/06/1997 P. 0012 - 0013COMMISSION REGULATION (EC) No 1167/97 of 26 June 1997 amending Regulation (EC) No 2221/95 laying down detailed rules for the application of Council Regulation (EEC) No 386/90 as regards physical checks carried out at the time of export of agricultural products qualifying for refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 13 (11) thereof, and to the corresponding provisions of the other regulations on the common organization of the markets in agricultural products,Whereas the cases in which the competent authorities may, for the purposes of calculating the minimum rate of checks, take account of the physical checks carried out prior to the export declaration should be specified;Whereas the text of Commission Regulation (EC) No 2221/95 of 20 September 1995 laying down detailed rules for the application of Council Regulation (EEC) No 386/90 as regards physical checks carried out at the time of export of agricultural products qualifying for refunds (3) contains discrepancies in the different language versions which could give rise to the inconsistent application of the Regulation;Whereas, in the Annex to the Regulation concerning methods to be followed for physical checks on goods packaged in automatic installations, a reference to Council Directive 76/211/EEC of 20 January 1976 on the approximation of the laws of the Member States relating to the making-up by weight or by volume of certain prepackaged products (4) should be added;Whereas Regulation (EC) No 2221/95 should be amended accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 2221/95 is hereby amended as follows:1. In Article 8 (1):(a) the second indent is replaced by the following:'- in the case of processing as referred to in Article 27 of that Regulation:from the time of acceptance of the payment declaration, where the refund is granted for one or more basic products,after processing, where the refund is granted for the processed product.`(b) the text in (b) is replaced by the following:'the products or goods or basic products used to manufacture the goods which have been the subject of previous physical checks are identical to those which are the subject of the export declaration.`2. The Annex is amended as follows:In (2) (a), the first sentence is replaced by the following:'If the exporter has declared goods using automatic bagging, canning, bottling systems, etc., and calibrated automatic weighing/measuring equipment or packaging or bottling in compliance with the provisions of Council Directives 75/106/EEC (*), 75/107/EEC (**) and 76/211/EEC (***), the number of bags, cans, bottles, etc. must in principle be counted in total and the nature and characteristics of the goods must be checked on the basis of a representative selection by the customs office of export.(*) OJ No L 42, 15. 2. 1975, p. 1.(**) OJ No L 42, 15. 2. 1975, p. 14.(***) OJ No L 46, 21. 2. 1975, p. 1.`3. (Concerns only the Greek text)Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 181, 1. 7. 1992, p. 21.(2) OJ No L 126, 24. 5. 1996, p. 37.(3) OJ No L 224, 20. 9. 1995, p. 13.(4) OJ No L 46, 21. 2. 1976, p. 1.